HARPER, J.
Appellant was prosecuted under complaint and information charging him with violating the Sunday law, in that he opened and permitted to be open a place of public amusement on Sunday, and with then and there permitting a theatrical performance to be given, to which an admission fee was charged. This is a companion case to that-of C. F. Gould v. State, No. 1,558, 146 S. W. 172, this day decided, and the same issues are raised as are therein decided; the only difference being that this offense is alleged to have been committed on Sunday, January 15, 1911, and the former conviction relied on to increase the penalty is alleged to have occurred on the 12th day of September, 1910. The same motion was filed to quash the information, and the same exceptions _ were reserved. In fact, the issues are identical, and we do not deem it necessary to again_ discuss them, and for the reasons stated in said cause No. 1,558 the judgment in this case is affirmed.